Exhibit 10.2

 

AMENDED AND RESTATED
UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE

 

FOR AND IN CONSIDERATION OF the sum of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration paid or delivered to the undersigned TIER REIT,
INC., a Maryland corporation (formerly known as Behringer Harvard REIT I, Inc.)
(“Parent”), ONE FINANCIAL PLACE PROPERTY LLC, a Delaware limited liability
company (“One Financial Place”), OFP ILLINOIS SERVICES LLC, a Delaware limited
liability company (“OFP Operating Lessee”), BEHRINGER HARVARD CENTREPORT OFFICE
LP, a Texas limited partnership (“Centreport”), ARCH 1650 PARTNERS, L.P., a
Delaware limited partnership (“Arch 1650”), IPC FLORIDA III, LLC, a Delaware
limited liability company (“Eisenhower”), BEHRINGER HARVARD WOODCREST IV, LLC, a
Delaware limited liability company (“Woodcrest IV”), WOODCREST ROAD ASSOCIATES
II, LLC, a Delaware limited liability company (“Woodcrest Road”) and BEHRINGER
HARVARD ELDRIDGE LAND LP, a Texas limited partnership (“Eldridge Land”; One
Financial Place, OFP Operating Lessee, Centreport, Arch 1650, Eisenhower,
Woodcrest IV, Woodcrest Road, Eldridge Land, and each other Subsidiary Guarantor
which may hereafter become a party hereto are sometimes hereinafter referred to
individually as “Subsidiary Guarantor” and collectively as “Subsidiary
Guarantors”, Parent and the Subsidiary Guarantors are sometimes hereinafter
referred to individually as “Guarantor” and collectively as “Guarantors”); the
receipt and sufficiency whereof are hereby acknowledged by Guarantors, and for
the purpose of seeking to induce KEYBANK NATIONAL ASSOCIATION, a national
banking association (hereinafter referred to as “Lender”, which term shall also
include each other Lender which may now be or hereafter become a party to the
“Credit Agreement” (as hereinafter defined), any Lender acting as the Issuing
Lender under the Credit Agreement, and shall also include any such individual
Lender acting as agent for all of the Lenders), to extend credit or otherwise
provide financial accommodations to TIER OPERATING PARTNERSHIP LP, a Texas
limited partnership (formerly known as Behringer Harvard Operating Partnership I
LP) (hereinafter referred to as “Borrower”) under the Credit Agreement, and
seeking to induce the Lender Hedge Providers to provide final accommodations by
entering into derivative contracts that may give rise to Hedge Obligations,
which extension of credit and provision of financial accommodations will be to
the direct interest, advantage and benefit of Guarantors, Guarantors do hereby,
jointly and severally, absolutely, unconditionally and irrevocably guarantee to
Lender and the Lender Hedge Providers the complete payment and performance of
the following liabilities, obligations and indebtedness of Borrower to Lender
(hereinafter referred to collectively as the “Obligations”):

 

(a)                                 the full and prompt payment when due,
whether by acceleration or otherwise, either before or after maturity thereof,
of the Notes made by Borrower to the order of the Lenders in the aggregate
principal face amount of Two Hundred Sixty Million and No/100 Dollars
($260,000,000.00), together with interest as provided in the Notes and together
with any replacements, supplements, renewals, modifications, consolidations,
restatements, increases and extensions thereof; and

 

(b)                                 the full and prompt payment when due,
whether by acceleration or otherwise, either before or after maturity thereof,
of each other note as may be issued under that certain Amended and Restated
Credit Agreement dated of even date herewith (hereinafter

 

--------------------------------------------------------------------------------


 

referred to as the “Credit Agreement”) among Borrower, KeyBank, for itself and
as administrative agent, and the other lenders now or hereafter a party thereto,
together with interest as provided in each such note, together with any
replacements, supplements, renewals, modifications, consolidations,
restatements, increases, and extensions thereof (the Notes and each of the notes
described in this subparagraph (b) are hereinafter referred to collectively as
the “Note”); and

 

(c)                                  the full and prompt payment and performance
when due of any and all obligations of Borrower to Lender under the terms of the
Credit Agreement, together with any replacements, supplements, renewals,
modifications, consolidations, restatements and extensions thereof; and

 

(d)                                 the full and prompt payment and performance
of any “Hedge Obligations” (as defined in the Credit Agreement); and

 

(e)                                  the full and prompt payment and performance
when due of any and all obligations of Borrower and any Guarantor to Lender
under the Security Documents, together with any replacements, supplements,
renewals, modifications, consolidations, restatements and extensions thereof;
and

 

(f)                                   the full and prompt payment and
performance when due of any and all obligations of Borrower to Issuing Lender
under the terms of the Credit Agreement, together with any replacements,
supplements, renewals, modifications, consolidations, restatements and
extensions thereof; and

 

(g)                                  the full and prompt payment and performance
of any and all other obligations of Borrower and to Lender under any other
agreements, documents or instruments now or hereafter evidencing, securing or
otherwise relating to the indebtedness evidenced by the Note or the Credit
Agreement (the Note, the Credit Agreement, the Security Documents and said other
agreements, documents and instruments are hereinafter collectively referred to
as the “Loan Documents” and individually referred to as a “Loan Document”). 
Without limiting the generality of the foregoing, Guarantors acknowledge the
terms of Section 2.11 of the Credit Agreement pursuant to which the Total
Commitment under the Credit Agreement may be increased to $500,000,000.00 and
agree that this Amended and Restated Unconditional Guaranty of Payment and
Performance (this “Guaranty”) shall extend and be applicable to each new or
replacement note delivered by Borrower in connection with any such increase of
the Total Commitment and all other obligations of Borrower under the Loan
Documents as a result of such increase without notice to or consent from
Guarantors, or any of them.

 

Notwithstanding anything to the contrary contained herein, under no
circumstances shall any of the “Obligations” guaranteed hereby include any
obligation that constitutes an Excluded Hedge Obligation of such Guarantor.

 

1.                                      Agreement to Pay and Perform; Costs of
Collection.  Guarantors do hereby agree that following and during the
continuance of an Event of Default under the Loan Documents, Guarantors will
immediately upon demand make all payments and perform all obligations under the
Credit Agreement, the Notes and the other Loan Documents which have not been
paid when

 

2

--------------------------------------------------------------------------------


 

due (whether at maturity, acceleration or otherwise) or performed as required
under the Loan Documents.  Guarantors further agree to pay Lender on demand all
reasonable costs and expenses (including court costs and reasonable attorneys’
fees and disbursements) paid or incurred by Lender in endeavoring to collect the
Obligations guaranteed hereby, to enforce any of the Obligations of Borrower
guaranteed hereby, or any portion thereof, or to enforce this Guaranty, and
until paid to Lender, such sums shall bear interest at the Default Rate set
forth in Section 4.11 the Credit Agreement unless collection from Guarantors of
interest at such rate would be contrary to applicable law, in which event such
sums shall bear interest at the highest rate which may be collected from
Guarantors under applicable law.

 

2.                                      Reinstatement of Refunded Payments.  If,
for any reason, any payment to Lender of any of the Obligations guaranteed
hereunder is required to be refunded by Lender to Borrower, or paid or turned
over to any other person, including, without limitation, by reason of the
operation of bankruptcy, reorganization, receivership or insolvency laws or
similar laws of general application relating to creditors’ rights and remedies
now or hereafter enacted, Guarantors agree to pay to the Lender on demand an
amount equal to the amount so required to be refunded, paid or turned over (the
“Turnover Payment”), the obligations of Guarantors shall not be treated as
having been discharged by the original payment to Lender giving rise to the
Turnover Payment, and this Guaranty shall be treated as having remained in full
force and effect for any such Turnover Payment so made by Lender, as well as for
any amounts not theretofore paid to Lender on account of such obligations.

 

3.                                      Rights of Lender to Deal with
Collateral, Borrower and Other Persons.  Each Guarantor hereby consents and
agrees that Lender may at any time, and from time to time, without thereby
releasing any Guarantor from any liability hereunder and without notice to or
further consent from any other Guarantor or any other Person or entity, either
with or without consideration:  release or surrender any lien or other security
of any kind or nature whatsoever held by it or by any person, firm or
corporation on its behalf or for its account, securing any indebtedness or
liability hereby guaranteed; substitute for any collateral so held by it, other
collateral of like kind, or of any kind; modify the terms of the Note or the
Loan Documents; extend or renew the Note for any period; grant releases,
compromises and indulgences with respect to the Note or the Loan Documents and
to any persons or entities now or hereafter liable thereunder or hereunder;
release any other guarantor (including any Guarantor), surety, endorser or
accommodation party of the Note, the Security Documents or any other Loan
Documents; or take or fail to take any action of any type whatsoever.  No such
action which Lender shall take or fail to take in connection with the Note or
the Loan Documents, or any of them, or any security for the payment of the
indebtedness of Borrower to Lender or for the performance of any obligations or
undertakings of Borrower or Guarantors, nor any course of dealing with Borrower
or any other person, shall release any Guarantor’s obligations hereunder, affect
this Guaranty in any way or afford any Guarantor any recourse against Lender. 
The provisions of this Guaranty shall extend and be applicable to all
replacements, supplements, renewals, amendments, extensions, consolidations,
restatements and modifications of the Note and the Loan Documents, and any and
all references herein to the Note and the Loan Documents shall be deemed to
include any such replacements, supplements, renewals, extensions, amendments,
consolidations, restatements or modifications thereof.  Without limiting the
generality of the foregoing, Guarantors acknowledge the terms of Section 2.11
and Section 18.3 of the Credit Agreement and agree that this Guaranty shall
extend and be applicable to each new or replacement note

 

3

--------------------------------------------------------------------------------


 

delivered by Borrower pursuant thereto without notice to or further consent from
Guarantors, or any of them.

 

4.                                      No Contest with Lender; Subordination. 
So long as any of the Obligations hereby guaranteed remain unpaid or
undischarged, Guarantors will not, by paying any sum recoverable hereunder
(whether or not demanded by Lender) or by any means or on any other ground,
claim any set-off or counterclaim against Borrower in respect of any liability
of Guarantors to Borrower or, in proceedings under federal bankruptcy law or
insolvency proceedings of any nature, prove in competition with Lender in
respect of any payment hereunder or be entitled to have the benefit of any
counterclaim or proof of claim or dividend or payment by or on behalf of
Borrower or the benefit of any other security for any of the Obligations hereby
guaranteed which, now or hereafter, Lender may hold or in which it may have any
share.  Guarantors hereby agree with Lender that until the date that is
ninety-one (91) days after the date that all indebtedness guaranteed hereby has
been completely repaid and all obligations and undertakings of Borrower under
the Loan Documents, by reason of, or pursuant to the Note and the other Loan
Documents have been completely performed (other than indemnity obligations under
the Loan Documents surviving after the payment of all other Obligations as to
which no claim is then pending) and Lender has no further obligation to make
Loans or issue Letters of Credit (the “Waiver Expiration Date”), Guarantors
hereby expressly waive any right of contribution or reimbursement from or
indemnity against Borrower or any other Guarantor, whether at law or in equity,
arising from any payments made by any Guarantor pursuant to the terms of this
Guaranty, except for those rights of each Guarantor under the Contribution
Agreement; provided, however, each Guarantor agrees not to pursue or enforce any
of such rights under the Contribution Agreement or otherwise and each Guarantor
agrees not to make or receive any payment on account of such rights under the
Contribution Agreement or otherwise until after the Waiver Expiration Date.  In
the event any Guarantor shall receive any payment under or on account of such
rights whether under the Contribution Agreement or otherwise while any of the
Obligations are outstanding, it shall hold such payment as trustee for Lender
and be paid over to Lender on account of the indebtedness of Borrower to Lender
but without reducing or affecting in any manner the liability of Guarantors
under the other provisions of this Guaranty except to the extent the principal
amount or other portion of such indebtedness shall have been reduced by such
payment.  In connection with the foregoing, until the occurrence of the Waiver
Expiration Date, Guarantors expressly waive any and all rights of subrogation to
Lender against Borrower or any other Guarantor, and Guarantors hereby waive any
rights to enforce any remedy which Lender may have against Borrower or any other
Guarantor and any rights to participate in any collateral for Borrower’s
obligations under the Loan Documents.  Each Guarantor hereby subordinates any
and all indebtedness of Borrower now or hereafter owed to such Guarantor to all
indebtedness of Borrower or any other Guarantor to Lender, and agrees with
Lender that (a) such Guarantor shall not demand or accept any payment from
Borrower or any other Guarantor on account of such indebtedness, (b) such
Guarantor shall not claim any offset or other reduction of such Guarantor’s
obligations hereunder because of any such indebtedness, and (c) such Guarantor
shall not take any action to obtain any interest in any of the security
described in and encumbered by the Loan Documents because of any such
indebtedness; provided, however, that, if Lender so requests during the
continuance of an Event of Default, such indebtedness shall be collected,
enforced and received by such Guarantor as trustee for Lender and be paid over
to Lender on account of the indebtedness of Borrower to Lender, but without
reducing or affecting in any manner the liability of such Guarantor under the
other provisions of this Guaranty except

 

4

--------------------------------------------------------------------------------


 

to the extent the principal amount or other portion of such outstanding
indebtedness shall have been reduced by such payment.

 

5.                                      Waiver of Defenses.  Guarantors hereby
agree that their obligations hereunder shall not be affected or impaired by, and
hereby waive and agree not to assert or take advantage of any defense, to the
extent permitted under applicable law, based on:

 

(a)                                 (i) any change in the amount, interest rate
or due date or other term of any of the obligations hereby guaranteed, (ii) any
change in the time, place or manner of payment of all or any portion of the
obligations hereby guaranteed, (iii) any amendment or waiver of, or consent to
the departure from or other indulgence with respect to, the Credit Agreement,
any other Loan Document, or any other document or instrument evidencing or
relating to any obligations hereby guaranteed, or (iv) any waiver, renewal,
extension, addition, or supplement to, or deletion from, or any other action or
inaction under or in respect of, the Credit Agreement, any of the other Loan
Documents, or any other documents, instruments or agreements relating to the
obligations hereby guaranteed or any other instrument or agreement referred to
therein or evidencing any obligations hereby guaranteed or any assignment or
transfer of any of the foregoing;

 

(b)                                 any subordination of the payment of the
obligations hereby guaranteed to the payment of any other liability of the
Borrower or any other Person;

 

(c)                                  any act or failure to act by Borrower or
any other Person which may adversely affect any Guarantor’s subrogation rights,
if any, against Borrower or any other Person to recover payments made under this
Guaranty;

 

(d)                                 any nonperfection or impairment of any
security interest or other Lien on any collateral, if any, securing in any way
any of the obligations hereby guaranteed;

 

(e)                                  any application of sums paid by the
Borrower or any other Person with respect to the liabilities of Lender,
regardless of what liabilities of the Borrower remain unpaid;

 

(f)                                   any defense of Borrower, including without
limitation, the invalidity, illegality or unenforceability of any of the
Obligations;

 

(g)                                  either with or without notice to
Guarantors, any renewal, extension, modification, amendment or another changes
in the Obligations, including but not limited to any material alteration of the
terms of payment or performance of the Obligations;

 

(h)                                 any statute of limitations in any action
hereunder or for the collection of the Note or for the payment or performance of
any obligation hereby guaranteed;

 

(i)                                     the incapacity, lack of authority, death
or disability of Borrower, any Guarantor or any other Person or entity, or the
failure of Lender to file or enforce a claim against the estate (either in
administration, bankruptcy or in any other proceeding) of Borrower or any
Guarantor or any other Person or entity;

 

5

--------------------------------------------------------------------------------


 

(j)                                    the dissolution or termination of
existence of Borrower, any Guarantor or any other Person or entity;

 

(k)                                 the voluntary or involuntary liquidation,
sale or other disposition of all or substantially all of the assets of Borrower
or any Guarantor or any other Person or entity;

 

(l)                                     the voluntary or involuntary
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, assignment, composition, or readjustment of, or any similar
proceeding affecting, Borrower or any Guarantor or any other Person or entity,
or any of Borrower’s or any Guarantor’s or any other Person’s or entity’s
properties or assets;

 

(m)                             the damage, destruction, condemnation,
foreclosure or surrender of all or any part of the Collateral, the Real Estate,
or any of the improvements located thereon;

 

(n)                                 the failure of Lender to give notice of the
existence, creation or incurring of any new or additional indebtedness or
obligation of Borrower or of any action or nonaction on the part of any other
person whomsoever in connection with any obligation hereby guaranteed;

 

(o)                                 any failure or delay of Lender to commence
an action against Borrower or any other Person, to assert or enforce any
remedies against Borrower under the Note or the other Loan Documents, or to
realize upon any security;

 

(p)                                 any failure of any duty on the part of
Lender to disclose to any Guarantor any facts it may now or hereafter know
regarding Borrower (including, without limitation Borrower’s financial
condition), any other Person, the Collateral, or any other assets or liabilities
of such Persons, whether such facts materially increase the risk to Guarantors
or not (it being agreed that Guarantors assume responsibility for being informed
with respect to such information);

 

(q)                                 failure to accept or give notice of
acceptance of this Guaranty by Lender;

 

(r)                                    failure to make or give notice of
presentment and demand for payment of any of the indebtedness or performance of
any of the obligations hereby guaranteed;

 

(s)                                   failure to make or give protest and notice
of dishonor or of default to Guarantors or to any other party with respect to
the indebtedness or performance of obligations hereby guaranteed;

 

(t)                                    except for such notices as are expressly
provided for in the Loan Documents, any and all other notices whatsoever to
which Guarantors might otherwise be entitled;

 

(u)                                 any lack of diligence by Lender in
collection, protection or realization upon any collateral securing the payment
of the indebtedness or performance of obligations hereby guaranteed;

 

(v)                                 the invalidity or unenforceability of the
Note, or any of the other Loan Documents, or any assignment or transfer of the
foregoing;

 

6

--------------------------------------------------------------------------------


 

(w)                               the compromise, settlement, release or
termination of any or all of the obligations of Borrower under the Note or the
other Loan Documents;

 

(x)                                 any transfer by Borrower or any other Person
of all or any part of the security encumbered by the Loan Documents;

 

(y)                                 the failure of Lender to perfect any
security or to extend or renew the perfection of any security; or

 

(z)                                  to the fullest extent permitted by law, any
other legal, equitable or surety defenses whatsoever to which Guarantors might
otherwise be entitled, it being the intention that the obligations of Guarantors
hereunder are absolute, unconditional and irrevocable.  This waiver includes,
without limitation, Guarantors’ express waiver of all rights pursuant to Rule 31
of the Texas Rules of Civil Procedure, Section 17.001 of the Texas Civil
Practice and Remedies Code, Chapter 34 of the Texas Business and Commerce Code,
and all amendments or recodifications of such laws.  In addition, Guarantors
hereby waive all rights under Sections 51.003, 51.004 and 51.005 of the Texas
Property Code and any amendments or recodifications thereof.

 

Each Guarantor understands that the exercise by Lender of certain rights and
remedies may affect or eliminate such Guarantor’s right of subrogation against
the Borrower or the other Guarantor and that such Guarantor may therefore incur
partially or totally nonreimbursable liability hereunder.  Nevertheless,
Guarantors hereby authorize and empower Lender, its successors, endorsees and
assigns, to exercise in its or their sole discretion, any rights and remedies,
or any combination thereof, which may then be available, it being the purpose
and intent of Guarantors that the obligations hereunder shall be absolute,
continuing, independent and unconditional under any and all circumstances.

 

In addition, each Guarantor hereby agrees that its obligations hereunder shall
not be released, diminished, impaired, reduced, dependent upon or affected by,
and hereby waives and agrees not to assert or take advantage of any defense
based on, any one or more of the following:  (i) the genuineness, validity,
regularity or enforceability of, or the existence of any default with respect
to, the Obligations, any security therefor, or any related instrument,
documents, obligation, transaction or matter; (ii) the nature, extent,
condition, value or continued existence of any security given in connection with
the Obligations; (iii) any action or failure to take action by any holder of the
Obligations under or with respect to the Loan Documents, any security therefor,
or any related documents, transaction or matter; (iv) any other dealings between
any holder of the Obligations and the Lender; (v) any exculpatory language or
provisions limiting or restricting the Lender’s rights or remedies against the
Borrower or any other Person under the Loan Documents; or (vi) any claim by or
on behalf of Borrower of any credit or right of setoff with respect to the Note
or any of the Obligations.

 

6.                                      Guaranty of Payment and Performance and
Not of Collection.  This is a Guaranty of payment and performance and not of
collection.  The liability of Guarantors under this Guaranty shall be primary,
direct and immediate and not conditional or contingent upon the pursuit of any
remedies against Borrower or any other person, nor against securities or liens
available to Lender, its successors, successors in title, endorsees or assigns. 
Guarantors hereby waive any right to require that an action be brought against
Borrower or any other person or to

 

7

--------------------------------------------------------------------------------


 

require that resort be had to any security or to any balance of any deposit
account or credit on the books of Lender in favor of Borrower or any other
person.

 

7.                                      Rights and Remedies of Lender.  In the
event of an Event of Default under the Note or the Loan Documents, or any of
them, that is continuing (it being understood that the Lender has no obligation
to accept cure after an Event of Default occurs), Lender shall have the right to
enforce its rights, powers and remedies thereunder or hereunder or under any
other Loan Document, in any order, and all rights, powers and remedies available
to Lender in such event shall be nonexclusive and cumulative of all other
rights, powers and remedies provided thereunder or hereunder or by law or in
equity.  Accordingly, Guarantors hereby authorize and empower Lender upon the
occurrence and during the continuance of any Event of Default under the Note or
the Loan Documents, at its sole discretion, and without notice to Guarantors, to
exercise any right or remedy which Lender may have, including, but not limited
to, foreclosure, exercise of rights of power of sale, acceptance of an
assignment in lieu of foreclosure, appointment of a receiver, exercise of
remedies against personal property, as to any security, whether real, personal
or intangible.  At any public or (if permitted by applicable law) private sale
of any security or collateral for any of the Obligations guaranteed hereby,
whether by foreclosure or otherwise, Lender may, in its discretion, purchase all
or any part of such security or collateral so sold or offered for sale for its
own account and may apply against the amount bid therefor all or any part of the
balance due it pursuant to the terms of the Note or Security Documents or any
other Loan Document without prejudice to Lender’s remedies hereunder against
Guarantors for deficiencies.  If the Obligations guaranteed hereby are partially
paid by reason of the election of Lender to pursue any of the remedies available
to Lender, or if such Obligations are otherwise partially paid, this Guaranty
shall nevertheless remain in full force and effect, and Guarantors shall remain
liable for the entire balance of the Obligations guaranteed hereby even though
any rights which Guarantors may have against Borrower may be destroyed or
diminished by the exercise of any such remedy.

 

8.                                      Application of Payments.  Guarantors
hereby authorize Lender, without notice to Guarantors (but without limiting any
right of Borrower relating to the application of payments), to apply all
payments and credits received from Borrower or from Guarantors or realized from
any security in such manner and in such priority as Lender in its sole judgment
shall see fit to the Obligations.

 

9.                                      Bankruptcy or Insolvency.  If there
shall be pending any bankruptcy or insolvency case or proceeding with respect to
any Guarantor under federal bankruptcy law or any other applicable law or in
connection with the insolvency of any Guarantor, or if a liquidator, receiver,
or trustee shall have been appointed for any Guarantor or any Guarantor’s
properties or assets, Lender may file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of Lender
allowed in any proceedings relative to such Guarantor, or any of such
Guarantor’s properties or assets, and, irrespective of whether the indebtedness
or other obligations of Borrower guaranteed hereby shall then be due and
payable, by declaration or otherwise, Lender shall be entitled and empowered to
file and prove a claim for the whole amount of any sums or sums owing with
respect to the indebtedness or other obligations of Borrower guaranteed hereby,
and to collect and receive any moneys or other property payable or deliverable
on any such claim.  Guarantors covenant and agree that upon the commencement of
a voluntary or involuntary bankruptcy proceeding by or against Borrower,

 

8

--------------------------------------------------------------------------------


 

Guarantors shall not seek a supplemental stay or otherwise pursuant to 11 U.S.C.
§105 or any other provision of the Bankruptcy Code, as amended, or any other
debtor relief law (whether statutory, common law, case law, or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, which may be or become
applicable, to stay, interdict, condition, reduce or inhibit the ability of
Lender to enforce any rights of Lender against Guarantors by virtue of this
Guaranty or otherwise.

 

10.                               Covenants of Guarantor.  Guarantors hereby
covenant and agree with Lender that until all indebtedness guaranteed hereby has
been completely repaid and all obligations and undertakings of Borrower under,
by reason of, or pursuant to the Note and the other Loan Documents have been
completely performed and Lender has no further obligation to make Loans or issue
Letters of Credit (other than indemnity obligations under the Loan Documents
surviving after the payment of all other Obligations as to which no claim is
then pending), Guarantors will comply with any and all covenants applicable to
Guarantors set forth in the Credit Agreement.

 

11.                               Security and Rights of Set-off.  Subject to
Section 13 of the Credit Agreement, regardless of the adequacy of any collateral
or other means of obtaining repayment of such obligations, during the
continuance of any Event of Default under the Note or the Loan Documents,
Lenders may at any time and without notice to Guarantors set-off and apply the
whole or any portion or portions of any or all deposits (general or specific,
time or demand, provisional or final, regardless of currency, maturity, or the
branch of Lender where the deposits are held) now or hereafter held by Lender
and other sums credited by or due from Lender to a Guarantor or subject to
withdrawal by a Guarantor against amounts payable under this Guaranty, whether
or not any other person or persons could also withdraw money therefrom.  Any
security now or hereafter held by or for Guarantors and provided by Borrower, or
by anyone on Borrower’s behalf, in respect of the liabilities of Guarantors
hereunder shall be held in trust for Lender as security for the liabilities of
Guarantors hereunder.

 

12.                               Changes in Writing; No Revocation.  This
Guaranty may not be changed orally, and no obligation of Guarantors can be
released or waived by Lender except as provided in §5.4 or §27 of the Credit
Agreement.  This Guaranty shall be irrevocable by Guarantors until all
indebtedness guaranteed hereby has been completely repaid and all obligations
and undertakings of Borrower under, by reason of, or pursuant to the Note, the
Letters of Credit and the Loan Documents have been completely performed and the
Lenders have no further obligation to advance Loans or issue Letters of Credit
under the Credit Agreement.

 

13.                               Notices.  All notices, demands or requests
provided for or permitted to be given pursuant to this Guaranty (hereinafter in
this paragraph referred to as “Notice”) must be in writing and shall be deemed
to have been properly given or served by personal delivery or by sending same by
overnight courier or by depositing the same in the United States mail, postpaid
and registered or certified, return receipt requested, at the addresses set
forth below.  Each Notice shall be effective upon being delivered personally or
upon being sent by overnight courier or upon being deposited in the United
States Mail as aforesaid.  The time period in which a response to any such
Notice must be given or any action taken with respect thereto, however, shall
commence to run from the date of receipt if personally delivered or sent by
overnight courier or, if so deposited in the United States Mail, the earlier of
three (3) Business Days following such deposit and the date of receipt as
disclosed on the return receipt.  Rejection or

 

9

--------------------------------------------------------------------------------


 

other refusal to accept or the inability to deliver because of changed address
of which no Notice was given shall be deemed to be receipt of the Notice sent. 
By giving at least fifteen (15) days prior Notice thereof, Guarantors or Lender
shall have the right from time to time and at any time during the term of this
Guaranty to change their respective addresses and each shall have the right to
specify as its address any other address within the United States of America. 
For the purposes of this Guaranty:

 

The address of Lender is:
KeyBank National Association, as Agent
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio  44144
Attn:  Real Estate Capital Services

 

with a copy to:

 

KeyBank National Association, as Agent
1200 Abernathy Road, Suite 1550
Atlanta, GA  30328
Attn:                    Kevin Murray

 

The address of Guarantors is:

 

c/o Tier Operating Partnership LP
17300 Dallas Parkway, Suite 1010
Dallas, TX  75248
Attn:                    Telisa Webb Schelin, Senior Vice President-Legal,

General Counsel and Secretary

 

14.                               Governing Law.  GUARANTORS ACKNOWLEDGE AND
AGREE THAT THIS GUARANTY AND THE OBLIGATIONS OF GUARANTORS HEREUNDER SHALL BE
GOVERNED BY AND INTERPRETED AND DETERMINED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).

 

15.                               CONSENT TO JURISDICTION; WAIVERS.  EACH
GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS TO PERSONAL
JURISDICTION IN THE STATE OF TEXAS OVER ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY, AND (B) WAIVES ANY AND ALL PERSONAL RIGHTS
UNDER THE LAWS OF ANY STATE (I) TO THE RIGHT, IF ANY, TO TRIAL BY JURY(LENDER
HAVING ALSO WAIVED SUCH RIGHT TO TRIAL BY JURY), (II) TO OBJECT TO JURISDICTION
WITHIN THE STATE OF TEXAS OR VENUE IN ANY PARTICULAR FORUM WITHIN THE STATE OF
TEXAS, AND (III) TO THE RIGHT, IF ANY, TO CLAIM OR RECOVER ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN OR IN
ADDITION TO ACTUAL DAMAGES.  EACH LENDER IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY AND ALL RIGHTS UNDER THE LAWS OF ANY STATE TO THE RIGHT, IF ANY, TO TRIAL BY
JURY.  EACH GUARANTOR AGREES

 

10

--------------------------------------------------------------------------------


 

THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER
APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING
MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED
TO SUCH GUARANTOR AT THE ADDRESS SET FORTH IN PARAGRAPH 13 ABOVE, AND SERVICE SO
MADE SHALL BE COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL BE SO MAILED.  NOTHING
CONTAINED HEREIN, HOWEVER, SHALL PREVENT LENDER FROM BRINGING ANY SUIT, ACTION
OR PROCEEDING OR EXERCISING ANY RIGHTS AGAINST ANY SECURITY AND AGAINST
GUARANTORS PERSONALLY, AND AGAINST ANY PROPERTY OF GUARANTORS, WITHIN ANY OTHER
STATE.  INITIATING SUCH SUIT, ACTION OR PROCEEDING OR TAKING SUCH ACTION IN ANY
STATE SHALL IN NO EVENT CONSTITUTE A WAIVER OF THE AGREEMENT CONTAINED HEREIN
THAT THE LAWS OF THE STATE OF TEXAS SHALL GOVERN THE RIGHTS AND OBLIGATIONS OF
GUARANTORS AND LENDER HEREUNDER OR OF THE SUBMISSION HEREIN MADE BY GUARANTORS
TO PERSONAL JURISDICTION WITHIN THE STATE OF TEXAS EACH GUARANTOR HEREBY WAIVES
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR
ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.  EACH
GUARANTOR CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND ACKNOWLEDGE THAT LENDER
HAS BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS TO
WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS PARAGRAPH 15.  EACH GUARANTOR ACKNOWLEDGES THAT THEY HAVE HAD
AN OPPORTUNITY TO REVIEW THIS PARAGRAPH 15 WITH THEIR LEGAL COUNSEL AND THAT
SUCH GUARANTOR AGREES TO THE FOREGOING AS THEIR FREE, KNOWING AND VOLUNTARY ACT.

 

16.                               Successors and Assigns.  The provisions of
this Guaranty shall be binding upon Guarantors and their respective heirs,
successors, successors in title, legal representatives, and assigns, and shall
inure to the benefit of Lender, its successors, successors in title, legal
representatives and assigns.  No Guarantor shall assign or transfer any of its
rights or obligations under this Guaranty without the prior written consent of
Lender.

 

17.                               Assignment by Lender.  This Guaranty is
assignable by Lender in whole or in part in conjunction with any assignment of
the Note or portions thereof effected in compliance with the Credit Agreement,
and any such assignment hereof or any such transfer or assignment of the Note or
portions thereof by Lender shall operate to vest in any such assignee the rights
and powers, in whole or in part, as appropriate, herein conferred upon and
granted to Lender.

 

18.                               Severability.  If any term or provision of
this Guaranty shall be determined to be illegal or unenforceable, all other
terms and provisions hereof shall nevertheless remain effective and shall be
enforced to the fullest extent permitted by law.

 

19.                               Disclosure.  Guarantors agree that in addition
to disclosures made in accordance with standard banking practices, any Lender
may disclose information obtained by such Lender

 

11

--------------------------------------------------------------------------------


 

pursuant to this Guaranty to assignees or participants and potential assignees
or participants hereunder subject to the terms of the Credit Agreement.

 

20.                               No Unwritten Agreements.  THIS GUARANTY
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

21.                               Time of the Essence.  Time is of the essence
with respect to each and every covenant, agreement and obligation of Guarantors
under this Guaranty.

 

22.                               Ratification.  Each Guarantor does hereby
restate, reaffirm and ratify each and every warranty and representation
regarding such Guarantor or its Subsidiaries set forth in the Credit Agreement
as if the same were more fully set forth herein, mutatis mutandis.

 

23.                               Joint and Several Liability.  Each of the
Guarantors covenants and agrees that each and every covenant and obligation of
Guarantors hereunder shall be the joint and several obligations of each of the
Guarantors.

 

24.                               Fair Consideration.  The Guarantors represent
that the Guarantors are engaged in common business enterprises related to those
of the Borrower and each Guarantor will derive substantial direct or indirect
economic benefit from the effectiveness and existence of the Credit Agreement.

 

25.                               Counterparts.  This Guaranty and any amendment
hereof may be executed in several counterparts and by each party on a separate
counterpart, each of which when so executed and delivered shall be an original,
and all of which together shall constitute one instrument.  In proving this
Guaranty it shall not be necessary to produce or account for more than one such
counterpart signed by the party against whom enforcement is sought.

 

26.                               Definitions.  All terms used herein and not
otherwise defined herein shall have the meanings set forth in the Credit
Agreement.

 

27.                               Acknowledgement.  GUARANTORS ACKNOWLEDGE THAT
THE OBLIGATIONS GUARANTEED HEREUNDER INCLUDE THE OBLIGATION OF THE BORROWER TO
INDEMNIFY THE LENDER, AND THAT SUCH OBLIGATIONS INCLUDE INDEMNIFICATION IN THE
EVENT OF THE LENDER’S ORDINARY NEGLIGENCE.

 

28.                               Amendment and Restatement.  This Guaranty is
given pursuant to the Credit Agreement and is an amendment and restatement in
its entirety of that certain Unconditional Guaranty of Payment and Performance
dated October 25, 2011 from certain of the Guarantors in favor of Lender (the
“Original Guaranty”) and shall supersede and replace the Original Guaranty in
all respects.

 

[SIGNATURES ON NEXT PAGE]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantors have executed this Guaranty under seal as of this
20th day of December, 2013.

 

 

 

GUARANTORS:

 

 

 

TIER REIT, INC. (formerly known as Behringer Harvard REIT I, Inc.), a Maryland
corporation

 

 

 

By:

/s/ Scott W. Fordham

 

Name:

Scott W. Fordham

 

Title:

Chief Operating and Financial Officer

 

 

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

ONE FINANCIAL PLACE PROPERTY LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Scott W. Fordham

 

Name:

Scott W. Fordham

 

Title:

Chief Operating and Financial Officer

 

 

 

 

 

OFP ILLINOIS SERVICES LLC, a Delaware limited liability company

 

 

 

By:

/s/ Scott W. Fordham

 

Name:

Scott W. Fordham

 

Title:

Chief Operating and Financial Officer

 

[Signatures Continued on Next Page]

 

13

--------------------------------------------------------------------------------


 

 

BEHRINGER HARVARD CENTREPORT OFFICE LP, a Texas limited partnership

 

 

 

By:

Behringer Harvard Centreport Office GP,

 

 

LLC, a Delaware limited liability company,

 

 

general partner

 

 

 

 

By:

/s/ Scott W. Fordham

 

 

Name:

Scott W. Fordham

 

 

Title:

Chief Operating and

 

 

 

Financial Officer

 

 

 

 

 

ARCH 1650 PARTNERS, L.P.,

 

a Delaware limited partnership

 

 

 

By:

IPC Philadelphia Management LLC, a

 

 

Delaware limited liability company,

 

 

general partner

 

 

 

 

By:

/s/ Scott W. Fordham

 

 

Name:

Scott W. Fordham

 

 

Title:

Chief Operating and Financial

 

 

 

Officer

 

 

 

 

 

IPC FLORIDA III, LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Scott W. Fordham

 

Name:

Scott W. Fordham

 

Title:

Chief Operating and Financial Officer

 

[Signatures Continued on Next Page]

 

14

--------------------------------------------------------------------------------


 

 

BEHRINGER HARVARD WOODCREST IV, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Scott W. Fordham

 

Name:

Scott W. Fordham

 

Title:

Chief Operating and Financial Officer

 

 

 

 

 

WOODCREST ROAD ASSOCIATES II, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Scott W. Fordham

 

Name:

Scott W. Fordham

 

Title:

Chief Operating and Financial Officer

 

 

 

 

 

BEHRINGER HARVARD ELDRIDGE LAND LP, a Texas limited partnership

 

 

 

By:

Behringer Harvard Eldridge Land GP,

 

 

LLC, a Texas limited liability company,

 

 

general partner

 

 

 

 

 

By:

/s/ Scott W. Fordham

 

 

Name:

Scott W. Fordham

 

 

Title:

Chief Operating and Financial

 

 

 

Officer

 

[Signatures Continued on Next Page]

 

15

--------------------------------------------------------------------------------


 

Lender joins in the execution of this Guaranty for the sole and limited purpose
of evidencing its agreement to waiver of the right to trial by jury contained in
Paragraph 15 hereof and Section 25 of the Credit Agreement.

 

 

KEYBANK NATIONAL ASSOCIATION,

 

as Agent

 

 

 

By:

/s/ Meredith H. Houseworth

 

Name:

Meredith H. Houseworth

 

Title:

Vice President

 

16

--------------------------------------------------------------------------------